Citation Nr: 1745662	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-05 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to an herbicide agent.

4.  Entitlement to service connection for a urinary disorder, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from August 1955 to June 1964.

This matter comes on appeal to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2014 and April 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have its onset in service and is not otherwise etiologically related to active duty service.

2.  The Veteran's tinnitus did not have its onset in service and is not otherwise etiologically related to active duty service.

3.  The Veteran's prostate cancer did not have its onset in service and is not otherwise etiologically related to service.

4.  The Veteran's urinary disability did not have its onset in service, and is not otherwise etiologically related to or aggravated by his service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a urinary disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2016); 38 C.F.R. § 3.102 (2014).  An appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  

I.  Legal Standard

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be (1) a competent diagnosis of a current disability;(2)  medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  However, for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Certain chronic diseases, including organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may also be granted for certain diseases, including prostate cancer, due to exposure to an herbicide agent pursuant to 38 C.F.R. §§ 3.307, 3.309(e).  

II.  Hearing Loss and Tinnitus

The Veteran has repeatedly attributed his hearing loss and tinnitus to the noise exposure he experienced while serving on active duty as an aircraft mechanic.  He testified at the hearing that this noise was substantially louder than the types of noises he experienced subsequent to his service and stated that, although he worked in the construction industry after being discharged, he was primarily in a more administrative and executive role rather than a hands-on construction worker.  A review of the Veteran's service records confirms that he served as an aircraft mechanic in the Air Force, which has a high probability of noise exposure.  As such, the Board finds that there has been significant in-service exposure to loud noises.  

To evaluate the Veteran's claim, he was provided an audiological examination in August 2013.  Audiometric test results from this evaluation included puretone decibel thresholds at multiple frequencies in each ear that exceeded 40 decibels.  As such, the Board is also convinced that the criteria for a current disability of a hearing loss have been met.  38 C.F.R. § 3.385.  Likewise, this examiner also provided a diagnosis of tinnitus.  As such, the Board will turn to the central questions of what the evidence shows with respect to when these disabilities first manifested and whether they are etiologically related to service. 

As explained above, the Veteran has repeatedly contended that both of these disabilities relate to the significant noise he experienced in service.  In correspondence from May 2013, the Veteran also stated that at his discharge physical examination, he received a hearing test and the examining doctor told him that he had lost most of his higher frequencies and would never be able to get those frequencies back.  The Veteran also stated that this doctor informed him that hearing aids would be of no use to him.  The Veteran reiterated this medical history regarding his discharge examination at the August 2013 VA examination and also stated that he first noticed ringing in his ears shortly before his discharge in 1964.  In support of his claim, the record also includes statements received in May 2013 from the Veteran's spouse and two sons.  In those statements, the Veteran's family members reported noticing the Veteran having difficulty understanding speech or hearing the television on low volume.  His sons attributed the Veteran's hearing loss to his work on jet engines in the Air Force.  

The Veteran and his family members are competent to report the observable symptoms of hearing loss and difficulty with speech discrimination that they have personally observed.  The Board also notes that the Veteran is competent to report the onset of symptoms of ringing in his ears and what he was told at the physical examination conducted at the time of his discharge.  However, there is no indication that the Veteran, his spouse, or his children have the medical experience, knowledge, or training to provide a competent medical opinion on the medically complex question regarding the etiology of tinnitus and bilateral hearing loss.  

The Board also notes that the Veteran's current assertions regarding the medical history of his hearing loss appears at odds with the contemporaneous medical records that appear in his service treatment file.  As the Veteran suggested, the record does include a separation examination conducted in May 1964.  However, that examination report is silent for any complaints of ringing ears or diminished hearing.  Notably, this examination report also included audiometric findings of puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
0
0
LEFT
5
10
0
0
0
0

These results indicate normal hearing for VA purposes at the time of the Veteran's separation from the U.S. Air Force and are inconsistent with his current assertions regarding the medical history of his hearing loss.  The inconsistencies between the current statements and the medical records contemporaneous with the Veteran's discharge erode the probative value of the Veteran's current assertions regarding the onset of his symptoms of hearing loss and tinnitus.  

As noted above, the Veteran attended a VA-provided audiological examination in August 2013.  After reviewing the Veteran's claims file and personally examining the Veteran, the clinician who completed this examination ultimately opined that the Veteran's tinnitus was at least as likely as not a symptom of the Veteran's hearing loss and that it was not as least as likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of military service.  In support of this opinion, the examiner noted that the 1964 audiological test results were inconsistent with the Veteran's lay statements.  The examiner also cited the Veteran's subsequent work in construction as representing a high probability of post-service exposure to noise.  The Board finds that this opinion is entitled to the greatest probative weight.  It was given after an extensive review of the Veteran's medical records and appears consistent with the normal audiological test results at discharge.  The Board also notes that it appears consistent with the lack of any significant treatment for hearing loss or clinical abnormalities in any of the Veteran's medical records until decades after his discharge in 1964.  

For these reasons, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the Veteran's tinnitus or hearing loss arose in or is otherwise etiologically related to service.  The Board also finds that there is no competent evidence that these conditions first manifested to a compensable degree within a year of his discharge.  As such, the claims for service connection for tinnitus and bilateral hearing loss must be denied and the doctrine of the benefit of the doubt is not for application.

III.  Prostate Cancer and Urinary Disability

As was the case with the Veteran's tinnitus and hearing loss, there is no dispute in the record that he has current disabilities of both prostate cancer, or the residuals thereof, and a urinary disability.  Each of these conditions was confirmed in a disability benefits questionnaire completed in February 2015.  This form indicates that the Veteran's incontinence was first diagnosed in November 2011 and his prostate cancer was first diagnosed in June 2011.  The Veteran has not contended that either of these disabilities first arose during his active duty service.  As the Veteran's service treatment records, including his discharge examination, are silent for any symptoms or diagnoses relating to these conditions, the Board will turn to the question of whether any event that occurred in the Veteran's service caused the subsequent conditions of a urinary disability or prostate cancer.

The Veteran has repeatedly contended that his prostate cancer and resulting urinary disability are related due to his exposure to Agent Orange while serving in active duty and that his claim for service connection for cancer should be presumptively granted in accordance with 38 C.F.R. § 3.309(e).  He argues that his claim for service connection for a urinary disability should be granted on a secondary basis as a result of his prostate cancer.

As the Veteran has noted, prostate cancer is one of the disabilities that may be presumptively service connected due to exposure to an herbicide agent.  38 C.F.R. § 3.309(e).  The Veteran has primarily alleged two separate courses of events that exposed him to Agent Orange while in service.  First, the Veteran contends that he was directly exposed to and worked on and around aircraft while stationed in Japan that had been exposed to and/or actively sprayed an herbicide agent in the Republic of Vietnam.  In a May 2015 statement, the Veteran also reported that he was stationed near C-123 aircraft that had sprayed Agent Orange while in Vietnam.  Second, the Veteran contends that he was exposed to an herbicide agent while serving on a temporary duty assignment at Eglin Air Force Base.  The Veteran has not contended that he served in the Korean demilitarized zone, the Republic of Vietnam, or any other geographic location identified in 38 C.F.R. § 3.307 that give rise to a presumptive exposure to an herbicide agent.  

The Board notes that an Air Force veteran can be considered presumed to be exposed to an herbicide agent if they "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft."  38 C.F.R. § 3.307.  Regulations further provide that such a presumption is permitted when the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  

To evaluate the Veteran's claims, the RO sought information regarding the Veteran's possible exposure to an herbicide agent from the Joint Services Records Research Center (JSRRC).  In February 2015, the JSRRC coordinator issued a formal finding, stating that he had "reviewed all of the Veteran's records and determined that we cannot confirm that the Veteran was exposed to Agent Orange."  After receiving additional statements from the Veteran regarding his exposure to an herbicide agent on active duty, the RO sought another formal finding from the JSRRC.  

In the JSRRC's April 2017 formal finding, the JSRRC coordinator noted that the Veteran's contentions regarding his exposure to an herbicide agent were somewhat varied.  For instance, the coordinator indicated that the Veteran had provided two different periods of a temporary active duty posting at Eglin Air Force Base (Eglin).  The first reported temporary assignment was noted to be during the period from December 1962 to January 1963 and the second was in 1964.  The coordinator also noted that the Veteran had clarified his contentions regarding his exposure due to aircraft involved in Operation Ranch Hand and in a July 2015 statement indicated that his exposure occurred while part of Operation Indian River at Eglin and that Department of Defense (DoD) records showed that Agent Orange had been sprayed at that base during the time he was there.  

Ultimately, the JSRRC coordinator reported being unable to confirm the dates of the Veteran's temporary duty assignment at Eglin.  However, the coordinator indicated that the DoD information confirmed testing of Agent Orange at Eglin from 1962 to 1970 on a two square-mile area.  Notably, DoD also reportedly indicated that this testing was done at a remote site called C-52A that was not located near base personnel and not open to base personnel.  The aircraft used for testing also was noted to have its own location and did not share the runway with other aircraft.  Accordingly, VA did not acknowledge exposure based solely on service at Eglin and indicated that a claimant would need to provide evidence of working at, or being associated with the test cite C-52A during actual testing.  After providing this information and evaluating the Veteran's numerous claims regarding his exposure to an herbicide agent, the JSRRC coordinator noted that there was no confirmation in the Veteran's personnel records that he worked at or was associated with the test cite C52-A at Eglin.  As such, the coordinator determined that VA "lacks the information needed to concede Agent Orange" exposure for the Veteran.

A review of the Veteran's service personnel records appears to largely confirm the JSRRC coordinator's recitation of the pertinent Air Force postings and duties.  Although the Veteran's records confirm that he served as an aircraft mechanic, they do not show that he was assigned to a squadron when the squadron was permanently assigned one of the affected C-123 aircraft referred to in 38 C.F.R. § 3.307.  

Although the Veteran is competent to report what he was told regarding the nature of the substances to which he was exposed, he is a layperson.  The Board finds that his lay statements regarding the specific chemical compounds he was exposed to during his service in the Air Force are less probative than the historical, contemporaneous, official records and the conclusion reached by the JSRRC coordinator upon review of those records.  As such, the Board finds that the preponderance of the evidence is against a finding that he is entitled to consideration of his claim under the presumptive provisions set forth in 38 C.F.R. §§ 3.307, 3.309.  The Board also finds that the preponderance of the evidence, including the exhaustive recitation of evidence provided by the JSRRC coordinator and ultimate finding by that official, is against a finding that the Veteran was directly exposed to an herbicide agent.  

As such, the Board finds that the weight of the evidence is against the Veteran's claim that his prostate cancer and resulting urinary disability is etiologically related to his active duty service.  As there is no competent evidence in the record that these disabilities are related to any aspect of his service other than his contended exposure to an herbicide agent, his claim for service connection for prostate cancer and a urinary disability must be denied and the doctrine of the benefit of the doubt is not for application in this matter.

IV.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an April 2013  letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with medical examination in August 2013 regarding his claim for service connection for hearing loss and tinnitus.  This examination report contains a description of the history of the Veteran's hearing loss and tinnitus; documents and consider the relevant medical facts and principles; and provides an  opinion regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that the Veteran has not been provided with a VA examination regarding his claim for service connection for prostate cancer and a urinary disability.  However, as noted above, the only theory of entitlement reasonably raised by the record is the Veteran's contention that these disabilities are caused by his exposure to an herbicide agent.  Therefore, as any VA examination or medical opinion would shed no light on the dispositive question of whether the Veteran was exposed to an herbicide agent, VA's duties to assist the Veteran do not include obtaining a medical examination or medical opinion regarding the claims for service connection for prostate cancer and a urinary disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for prostate cancer is denied.

Service connection for a urinary disability is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


